Citation Nr: 1003573	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  09-13 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for the cause 
of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1942 to October 
1945.  He died on April [redacted], 1990.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An April 1991 rating decision denied the appellant's 
claim of entitlement to service connection for the cause of 
the Veteran's death on the bases of no in-service incurrence 
and no medical nexus to service.

2.  The appellant did not file a timely notice of 
disagreement with the April 1991 rating decision.           

3.  Evidence submitted subsequent to the April 1991 rating 
decision is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

4.  The certificate of the Veteran's death reflects that he 
died in April 1990 due to a myocardial infarction.

5.  At the time of the Veteran's death, service connection 
had been established for spondylolisthesis of the 5th lumbar 
vertebra, rated 20 percent disabling.

6.  The evidence fails to establish a link between the cause 
of the Veteran's death and his military service or service-
connected disability.


CONCLUSIONS OF LAW

1.  The April 1991 rating decision is final as to the claim 
of entitlement to service connection for the cause of the 
Veteran's death.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).  

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for the cause 
of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).

3.  The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

As to the appellant's petition to reopen the previously 
disallowed claim for service connection, her petition has 
been granted, as discussed below.  As such, the Board finds 
that any error related to the VA duties to notify and assist 
pursuant to VCAA on that petition to reopen is moot.  See 38 
U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Accordingly, the Board may proceed with a decision 
on the appellant's petition to reopen.  

With respect to the appellant's claim for entitlement to 
service connection for the cause of the Veteran's death, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103A, 
5106, 5107 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court held that in the context of a claim for cause of 
death benefits, 38 U.S.C.A. §  5103(a) notice must include 
(1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a cause of death claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a cause of death claim based on a condition not 
yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).

The appellant was provided with VCAA notice prior to 
adjudication of the claim in an April 2008 letter.  Prior to 
the initial adjudication of her claim, the appellant was 
provided with additional VCAA notice in a July 2008 letter.  

The April and July 2008 VCAA letters satisfied the second 
element of Hupp, that 38 U.S.C.A. § 5103(a) notice must 
include an explanation of the evidence and information 
required to substantiate a cause of death claim based on a 
previously service-connected condition.  However, the VCAA 
notice provided to the appellant failed to expressly provide 
notice of the first and third elements of Hupp, which require 
notice of the conditions for which the Veteran was service-
connected and the conditions for which the Veteran had not 
received service connection during his life.  

While the April and July 2008 letters did not specifically 
discuss the conditions for which the Veteran was service-
connected, the Board notes that the appellant discussed the 
Veteran's service-connected disability in her September 2008 
Notice of Disagreement and her April 2009 substantive appeal.  
The Board finds that the appellant had actual knowledge of 
the Veteran's service-connected disability.  Any error on the 
first element of Hupp notice is harmless.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Although the April and July 2008 letters did not specifically 
discuss address service connection for the cause of the 
Veteran's death based on conditions for which the Veteran had 
not received service connection during his life, the Board 
notes that the appellant discussed the Veteran's service-
connected disability and the possibility of service-
connecting the cause of the Veteran's death in a December 
2008 letter and her April 2009 substantive appeal.  The 
appellant had actual knowledge of the Veteran's service-
connected disabilities.  Board finds that the appellant 
understood the requirements for service connection for the 
cause of the Veteran's death based on conditions not service-
connected in the Veteran's lifetime.  Any error on the third 
element of Hupp notice is harmless.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board may 
proceed with consideration of the claim on the merits.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that she wanted VA to 
obtain or that she felt were relevant to the claim.  In a May 
2008 statement, the appellant noted that Dr. B.W.'s records 
were not available to her knowledge.  The appellant also 
stated that the Veteran was last seen at the Knoxville VAMC 
in the 1950s.  A VA examination record from 1951 is in the 
file. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In cause of death cases, a medical examination or opinion is 
necessary if there is competent evidence to establish the 
cause of death, an indication that the cause of death may be 
associated with service or a service connected disability and 
insufficient medical evidence to render a decision on the 
claim.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 
(2007); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The appellant was afforded a medical opinion as to whether 
the Veteran's April 1990 cause of death could be directly 
attributed to service or to his service-connected 
disability.  Further opinion is not needed on the cause of 
death claim because, at a minimum, a preponderance of the 
evidence is against the claim.  This will be discussed in 
more detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II.  New and Material Evidence Law

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).  

The question of whether new and material evidence has been 
received to reopen each claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the 
Board finds that no such evidence has been offered, this is 
where the Board's analysis must end; hence, what the RO may 
have determined in this regard is irrelevant.  Jackson, 265 
F.3d at 1369; Barnett, 83 F.3d at 1383.  

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the appellant in developing the facts 
necessary for her claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

III.  Service Connection Law

Service connection is warranted for disability resulting from 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110 (West 2002).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arteriosclerosis becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or was aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a) (2009).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).  The VA will give due consideration 
to all pertinent medical and lay evidence in evaluating a 
claim for death benefits.  Lay evidence may be competent and 
sufficient to establish a diagnosis of a condition.  Davidson 
v. Shinseki, 581 F.3d 1313, 1316 (Fed.  Cir. 2009) (citing 
Jandreau v. Nicholson 92 F.3d 1372 (Fed. Cir. 2007)). 

Analysis

A.  Petition to Reopen Claim

The August 2008 rating decision on appeal reopened the claim 
for service connection for the cause of the Veteran's death, 
but denied the reopened claim on de novo adjudication.  
Nevertheless, as noted above, the question of whether new and 
material evidence has been received to reopen a claim must be 
addressed in the first instance by the Board because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).

The RO denied the appellant's claim for entitlement to 
service connection for the cause of the Veteran's death in an 
April 1991 rating decision.  The appellant was notified of 
the decision in May 1991 and received VA Form 1-4107, which 
explained her procedural and appellate rights.  The appellant 
did not file a timely notice of disagreement with the April 
1991 rating decision, therefore, it was final.  38 U.S.C.A. 
§ 7105 (West 2002).

The April 1991 rating decision denied the appellant's request 
for entitlement to service connection for the cause of the 
Veteran's death on the basis that the condition that caused 
his death was not shown to have been incurred in or 
aggravated by military service or to have manifested within 
one year of separation from service.  In addition, it was 
held that the service-connected disability did not involve a 
vital organ and was not shown to have contributed to or 
otherwise hastened the Veteran's death.

The evidence of record at the time of the previous final 
denial, in April 1991, included the Veteran's service 
treatment records and a VA examination report from the 1951.  
Subsequent to the last final denial, a February 2008 medical 
opinion from Dr. B.W., M.D., has been added to the record.  

The Board finds that since the April 1991 rating decision, 
new and material evidence has been received to reopen the 
claim.  The February 2008 opinion from Dr. B.W. had not been 
submitted before.  Thus, it is new.  Dr. B.W. stated that he 
treated the Veteran for high blood pressure, cardiovascular 
disease and hyperacidity.  He opined that these conditions 
could have and probably would have been made worse by his 
"Spondylolistesis, 5th lumbar pain," which was likely a 
contributing factor to his myocardial infarction which led to 
his death.  The April 1991 rating decision denied the 
appellant's claim for service connection for the cause of the 
Veteran's death because the Board found the Veteran's 
service-connected back condition was not shown to have 
contributed to or otherwise hastened the Veteran's death.  
The new evidence thus relates to an unestablished fact 
necessary to substantiate the claim.  The credibility of the 
newly submitted evidence is presumed in determining whether 
or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 
510 (1992).  Therefore, this evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a) (2009).  Accordingly, the additional evidence is 
also material.  As new and material evidence has been 
received, the claim for service connection for the cause of 
the Veteran's death is reopened.

B.  Reopened Claim - De Novo Adjudication

The appellant is seeking service connection for the cause of 
the Veteran's death.  For the reasons that follow, the Board 
concludes that service connection for the cause of the 
Veteran's death is not warranted. 

The Veteran had service from December 1942 to October 1945.  
The Veteran's death certificate reflects that he died in 
April 1990 at his residence.  The immediate cause of death is 
listed as a sudden myocardial infarction.  No autopsy was 
performed.  At the time of the Veteran's death, the record 
reflects that service connection had been established for 
spondylolisthesis of the fifth lumbar vertebra, rated at 20 
percent, effective October 29, 1949.  

The appellant has asserted that the Veteran's low back 
disability caused his death.  In her May 2008 statement, the 
appellant stated that it is well documented in "Harrison's, 
15th edition," that pain causes an increase in adrenaline, 
which is well known as a cause of high blood pressure and 
heart problems.  In an April 2009 statement, the appellant 
also stated that the Veteran's health had deteriorated since 
his disability began.  His back condition had troubled him 
daily, creating additional stress on all aspects of his life, 
health, and well-being since leaving the military.  The 
appellant asserted the Veteran was told not to lift anything 
heavy and was denied any correctable surgeries because of the 
severity of his back condition.  Lay evidence can be 
competent to establish a diagnosis when a layperson is 
competent to identify the medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed Cir. 2007).  As a lay 
person, the appellant was competent to observe the 
appellant's problems.  However, she was not competent to 
observe whether the Veteran's pain caused adrenaline or 
whether adrenaline affected the course of the Veteran's high 
blood pressure or heart disease since this was not capable of 
lay observation.  Davidson, 581 F.3d 1313.

The February 2008 opinion from Dr. B.W., M.D., opined that 
the Veteran's low back disability could have and probably 
would have made his high blood pressure, cardiovascular 
disease and hyperacidity worse, and was likely a contributing 
factor to his myocardial infarction which led to his death.  

The July 2008 VA medical opinion by an attending physician 
found that it was less likely as not (less than 50/50 
probability) that the Veteran's death was caused by or a 
result of the back condition.  The VA examiner reviewed the 
appellant's statements and Dr. B.W.'s opinion.  The VA 
examiner noted that the Veteran's service-connected condition 
existed in the 1940s, the Veteran lived with the condition 
more than 50 years, and there was no clear temporal 
relationship between the condition of the back and death from 
myocardial infarction.  The VA examiner reported the service 
treatment records indicated the Veteran smoked a pack a day 
in 1945, and tobacco use is documented to be associated with 
an increased risk of myocardial infarction.  The opinion 
noted that the medical literature did not contain a 
randomized controlled trial examining the relationship 
between back pain and myocardial infarction.  The VA examiner 
found a related case-control study performed on Finnish 
farmers.  The study was designed to determine whether 
individuals visiting a doctor because of back trouble have an 
increased risk for myocardial infarction.  The study's case 
study group consisted of farmers who had a myocardial 
infarction during the period of the study.  The case subjects 
were compared to control subjects, who did not have a 
myocardial infarction during the period of the study.  The 
study found that fewer case subjects, who had a myocardial 
infarction, visited a doctor because of back disorders than 
control subjects, who did not have a myocardial infarction.  
The study therefore indicated that people with myocardial 
infarctions were less likely to see a doctor for back 
disorders than those who did not have a myocardial 
infarction.
 
The Board finds the July 2008 VA opinion to be more probative 
than Dr. B.W.'s opinion.  Dr. B.W.'s statement that the 
Veteran's high blood pressure, cardiovascular disease and 
hyperacidity conditions could have and probably would have 
been made worse by his spondylolisthesis, 5th lumbar pain, 
was speculative and did not include an explanation of his 
reasoning.  There is no evidence of record that the Veteran 
had high blood pressure, cardiovascular disease and 
hyperacidity conditions other than the statement.  Dr. B.W. 
also found the Veteran's low back disability was likely a 
contributing factor to his myocardial infarction, but does 
not provide an explanation, or cite medical literature or 
treatment records in support of the opinion.  Additionally, 
Dr. B.W. wrote the opinion more than 17 years after the 
Veteran's death.  In contrast, the VA opinion provided an 
explanation for the physician's opinion.  The opinion was 
based on a review of medical literature and the Veteran's 
claims folder, including his service treatment records 
describing the service-connected disability, which the 
examiner cited in support of her opinion that there was no 
clear temporal relationship between the back condition and 
the myocardial infarction.  Moreover, the VA examiner noted 
that medical literature did not contain a randomized 
controlled trail examining a relationship between back pain 
and myocardial infarction.  The VA examiner cited a medical 
study in support of her opinion, which indicated people with 
myocardial infarctions were less likely to visit a doctor for 
back disorders.  Consequently, the Board finds the July 2008 
VA opinion to have more probative value than Dr. B.W.'s 
opinion.
 
The evidence of record does not indicate that the Veteran's 
low back disability caused the Veteran's death.  The 
Veteran's death certificate indicates the Veteran's immediate 
cause of death was a myocardial infarction.  The Board finds 
the evidence does not show that the Veteran's low back 
disability caused or contributed to the myocardial 
infarction.  The July 2008 VA medical opinion found that it 
was less likely as not that the Veteran's death was caused by 
or a result of his back condition.  Additionally, the VA 
examiner's review of medical literature indicated there was 
no study showing a relationship between the low back 
disability and a myocardial infarction.  Although Dr. B.W. 
opined in the February 2008 letter that the Veteran's low 
back disability probably made his high blood pressure, 
cardiovascular disease and hyperacidity worse, which was 
likely a contributing factor to the myocardial infarction, 
the Board finds Dr. B.W.'s opinion to be less persuasive than 
the VA medical opinion, which provided an explanation for its 
reasoning.  Dr. B.W.'s opinion is speculative and not 
supported by the Veteran's medical records.  Moreover, Dr. 
B.W. wrote the opinion more than 17 years after the Veteran's 
death.  Although the appellant asserted that there was a 
nexus between the back disability and the Veteran's 
myocardial infarction, as a lay person she was not competent 
to make a medical determination of a nexus between the 
Veteran's low back disability and the myocardial infarction.  
There is no other evidence of record supporting a nexus 
between the low back disability and the myocardial 
infarction.  Thus, the Board finds that the Veteran's 
service-connected low back disability was not the principal 
or contributory cause of his death.  The Board must now 
address whether the Veteran's myocardial infarction was 
incurred in or aggravated by service, such that service 
connection would be warranted for the cause of death.

The Veteran's service treatment records do not contain any 
complaints, findings, or diagnoses relating to myocardial 
infarction or heart condition.  The Veteran's October 1942 
induction physical examination report shows that he had no 
physical or mental defects or diseases.  The Veteran's 
October 1945 Certificate of Disability for Discharge does not 
indicate the Veteran had any medical conditions other than 
the low back condition.  The Veteran's death certificate 
indicates that the onset of his myocardial infarction was 
sudden.  Additionally, there is no lay or medical evidence of 
record indicating the myocardial infarction or heart 
condition were present during the Veteran's period of active 
service or that the myocardial infarction was etiologically 
related to his service.  The appellant has not claimed that 
the Veteran's myocardial infarction was incurred in or 
aggravated by service.  Thus, the evidence does not establish 
service connection on a direct basis.  See Davidson, supra.

Where a veteran served 90 days or more during a period of war 
and arteriosclerosis becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133; 
38 C.F.R. §§ 3.307, 3.309.  As the lay and medical evidence 
of record fails to establish that the Veteran's myocardial 
infarction manifested within one year of termination of 
service, there is no basis for a grant of presumptive service 
connection.  See 38 C.F.R. §§ 3.307, 3.309. 

In sum, a preponderance of the evidence of record fails to 
demonstrate that the Veteran's myocardial infarction was 
causally related to active service or his service-connected 
disabilities.  Thus, the Board concludes that the Veteran's 
military service and service-connected disability did not 
cause or contribute to his death.  Accordingly, the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990). 




ORDER

The claim for service connection for the Veteran's cause of 
death is reopened, and the appeal is allowed to this extent.

Entitlement to service connection for the cause of the 
Veteran's death is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


